Citation Nr: 1044631	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-22 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than January 27, 
1997, for the assignment of a total disability rating based on 
individual unemployability (TDIU) pursuant to 38 C.F.R. 
§ 4.16(a).

2.  Entitlement to an earlier effective date for the assignment 
of TDIU pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1971 to October 
1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge 
in March 2010.  A transcript of the hearing is of record.

The issue of entitlement to an earlier effective date for the 
assignment of TDIU under the provisions of 38 C.F.R. § 4.16(b) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.





FINDINGS OF FACT

1.  Since March 17, 1994, the Veteran was service-connected for 
posttraumatic stress disorder (PTSD), which was rated as 50 
percent disabling from March 17, 1994, and as 70 percent 
disabling from January 27, 1997, and for residuals of an 
abdominal hysterectomy, which were rated as 30 percent disabling 
throughout this time period; the Veteran's combined evaluation 
for compensation was 70 percent disabling from March 17, 1994, 
and 80 percent disabling from January 27, 1997.  

2.  Since March 17, 1994, the Veteran's service-connected PTSD 
and residuals of an abdominal hysterectomy, either alone or in 
aggregate, are shown to prevent the Veteran from obtaining and 
maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU under 38 C.F.R. § 4.16(a) 
are met, effective March 17, 1994.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16(a), 
4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice 
requirements of the VCAA apply to all five elements of a service-
connection claim, including:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2006 that informed her of what 
evidence was required to substantiate her earlier effective date 
claim and of her and VA's respective duties for obtaining 
evidence.  Therefore, adequate notice was provided to the Veteran 
prior to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, the RO obtained VA 
outpatient treatment reports and Social Security Administration 
records, and the Veteran submitted private medical evidence and 
statements on her behalf.  

Additionally, in March 2010, the Veteran was provided an 
opportunity to set forth her contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

During the March 2010 hearing, the undersigned Veterans Law Judge 
enumerated the matter on appeal.  See Hearing Transcript (T.) at 
p. 2.  Also, information was solicited regarding the Veteran's 
inability to work due to service-connected disabilities (see T. 
at p. 5-7), as well as information regarding when she initially 
applied for VA benefits (T. at p. 4).  Therefore, not only was 
the issue "explained . . . in terms of the scope of the claim 
for benefits," but "the outstanding issues material to 
substantiating the claim," were also fully explained.   See 
Bryant, 
23 Vet. App. at 497.  Moreover, the hearing discussion did not 
reveal any evidence that might be available that had not been 
submitted.  Under these circumstances, nothing gave rise to the 
possibility that evidence had been overlooked with regard to the 
appellant's earlier effective date claim.  As such, the Board 
finds that, consistent with Bryant, the undersigned Veterans Law 
Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) 
and that the Board may proceed to adjudicate the claims based on 
the current record.

Moreover, as the Board is granting an earlier effective date to 
March 17, 1994, under the provisions of 38 C.F.R. § 4.16(a), this 
is a full grant of benefits for the stated time period and there 
is no reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim as it applies to this portion 
of her claim.  Accordingly, the Board finds that a remand for a 
VA examination is not necessary in this case.

Of significance, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Therefore, 
the Board finds that the available records and medical evidence 
have been obtained in order to make an adequate determination as 
to this issue.

Accordingly, the Board finds that no useful purpose would be 
served in remanding the matter for yet more development and that 
such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the Veteran.  
The Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

In this case, the Veteran maintains that an effective date prior 
to January 27, 1997, is warranted for the assignment of TDIU; she 
asserts that the appropriate effective date should be January 28, 
1987, the date she initially filed a claim for VA compensation 
benefits.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  See 38 C.F.R. § 4.16 (2010).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

A TDIU rating may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  
It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated totally 
disabled.  38 C.F.R. 
§ 4.16(b).  Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service connected disabilities but who fail to meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of 
Appeals for Veterans Claims defined "substantially gainful 
employment" as an occupation that provides an annual income that 
exceeds the poverty threshold for one person, irrespective of the 
number of hours or days that a veteran actually works and without 
regard to a veteran's earned annual income.  In Hatlestad v. 
Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the 
central inquiry in determining whether a veteran is entitled to 
TDIU is whether his or her service-connected disabilities alone 
are of sufficient severity to produce unemployability.  The 
determination as to whether a total disability is appropriate 
should not be based solely upon demonstrated difficulty in 
obtaining employment in one particular field, which could also 
potentially be due to external bases such as economic factors, 
but rather to all reasonably available sources of employment 
under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 
326, 331-332 (1991).  Further, in determining whether the Veteran 
is entitled to a TDIU rating, neither non-service-connected 
disabilities nor advancing age may be considered. 38 C.F.R. § 
4.19 (2010).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a TDIU 
claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  In general, 
the effective date for an increase will be the date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(1) (2010).  However, for an increase in 
disability compensation, to include a claim for TDIU, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. §3.400(o)(2) (2010).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 
3.400(o)(2) was added to permit payment of increased disability 
compensation retroactively to the date the evidence establishes 
the increase in the degree of disability had occurred and that 
this section was intended to be applied in those instances where 
the date of increased disablement can be factually ascertained 
with a degree of certainty.  It was noted that this section was 
not intended to cover situations where disability worsened 
gradually and imperceptibly over an extended period of time.

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  See 
Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that under 
38 U.S.C.A. § 5110(b)(2), which provides that the effective date 
of an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this purpose 
is one to the next disability level" provided by law for the 
particular disability).  The Court, in Hazan, noted that 38 
U.S.C.A. § 5110(b)(2) required a review of all the evidence of 
record (not just evidence not previously considered) as to the 
disability in order to ascertain the earliest possible effective 
date.  Thus, determining whether an effective date assigned for 
an increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim as 
well as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 10 
Vet. App. at 521.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed in 
the form prescribed by the Secretary.  
38 C.F.R. § 3.151 (2010).  Any communication or action, 
indicating an intent to apply for one or more benefits, under the 
laws administered by VA, from a claimant may be considered an 
informal claim.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be forwarded 
to the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be accepted as 
a claim.  38 C.F.R. 3.155 (2010).

In order to determine whether the Veteran is entitled to an 
earlier effective date for the assignment of TDIU, the Board must 
first determine when the Veteran filed her claim for TDIU.  The 
Board acknowledges that the Veteran made a formal claim for 
entitlement to TDIU in a December 1997 hearing before a member of 
the Board.  However, in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the U.S. Court of Appeals for Veterans Claims (Court) 
held that a claim for a total rating based on TDIU is part of an 
increased rating claim when such claim is expressly raised by the 
Veteran or reasonably raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the evidence indicates the 
Veteran submitted an August 1991 letter from a nurse practitioner 
indicting that, due to a recent exacerbation of chronic PTSD 
symptoms, she was required to quit her job in May 1991.  She also 
submitted an August 1991 letter from a VA physician indicating 
that she ultimately cannot function in a job situation.  

This evidence, in conjunction with the Veteran's continuing 
claims of occupational impairment stemming from physical and 
emotional problems related to her hysterectomy (see, e.g. a March 
1994 notice of disagreement with the evaluation assigned for her 
hysterectomy and a May 1994 VA examination demonstrating 
"considerable" social and occupational impairment and that her 
PTSD symptoms developed "as a result of her perception of how 
her hysterectomy has affected her self-image") can be considered 
as an informal claim for TDIU in this unique case.  Namely, here, 
it is especially important to note that the Board, in an April 
2004 decision, found that there was clear and unmistakable error 
in an April 1987 rating decision denying the Veteran entitlement 
to service connection for residuals of a hysterectomy.  Thus, the 
Board finds that the evidence of unemployability which was 
submitted in conjunction with her subsequent claims for 
entitlement to service connection for residuals of a hysterectomy 
can indeed be considered an informal claim for TDIU under the 
guiding principles set forth in Rice.  Because it was later 
established that the original denial of service connection for 
residuals of a hysterectomy contained clear and unmistakable 
error, the Veteran was later given an effective January 28, 1987, 
for this disability.  Therefore, this evidence of 
unemployability, which was submitted after January 28, 1987, 
evokes consideration of Rice, and the Board finds that a claim 
for TDIU was therefore reasonably raised by the evidence of 
record.

As such, the Board finds that the Veteran reasonably raised an 
informal claim for TDIU at least as early as August 1991, the 
date of the VA letter of unemployability that was submitted in 
conjunction with her claim for residuals of hysterectomy (claimed 
as residuals of a spontaneous abortion), the same disability that 
the Board later found warranted a grant service connection on the 
basis of clear and unmistakable error.  Accordingly, as TDIU had 
been reasonably raised by the evidence of record, the Board finds 
that the provisions of 38 C.F.R. § 4.16 apply to this case, and 
the effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the increase occurred within a year of her claim for 
TDIU, or the date of receipt of claim.  See 
38 U.S.C.A. § 5110; 38 C.F.R. §3.400(o)(2) (2010).  

Having found that the unique facts of this case demonstrate that 
an informal claim for TDIU was reasonably raised by the record, 
the Board must determine when it became factually ascertainable 
that the Veteran was entitled to TDIU.  In this regard, the Board 
acknowledges that the Veteran met the schedular criteria for 
application of 38 C.F.R. § 4.16(a) in March 17, 1994, when she 
was awarded service connection for an acquired psychiatric 
disorder secondary to her service-connected hysterectomy, which 
was later separately rated as PTSD.  After several appeals with 
the initial rating assigned, she was eventually rated as 50 
percent disabled for her PTSD from March 17, 1994, which was 
later increased to 70 percent disabling effective January 27, 
1997, and as 30 percent disabled for residuals of an abdominal 
hysterectomy.  Her combined evaluation for compensation was 70 
percent disabling from March 17, 1994, and 80 percent disabling 
from January 27, 1997.   As the Veteran had at least one 
disability ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more beginning March 17, 1994, the 
provisions of 4.16(a) apply during this time period.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  

In reviewing the evidence of record, the Board finds it 
significant that in an October 1995 letter to a U.S. Senator, the 
Veteran indicated that she suffered emotionally and physically as 
a result of her service-connected hysterectomy and that she is 
"not able to work and hold down a job."  Although numerous 
private and VA treatment records reflect that she worked 
intermittently as a pianist/musician throughout the 1990s, a 
September 1990 statement indicated that she was hired by her 
church to be an official singer but received no pay.  Moreover, 
she repeatedly referred to singing as a hobby, not as an 
occupation, in VA examinations, and the Board finds it 
significant that "considerable" occupational impairment was 
noted in a May 1994 VA PTSD examination and, in a January 1996 VA 
PTSD examination, it was noted that she had been out of work 
since 1991.  This evidence, in conjunction with the letters dated 
August 1991 from a nurse practitioner as well as a VA physician, 
which demonstrated that she was unable to work secondary to 
stress and PTSD, clearly indicate that the Veteran's service-
connected disabilities were so severe so as to negatively impact 
her ability to hold a job.  Given the Veteran's long-standing 
history of unemployment and the multiple medical opinions of 
record demonstrating PTSD-related occupational impairment, the 
Board finds that the evidence is at least in equipoise and 
suggests that the Veteran has been unable to obtain and maintain 
gainful employment as a result of her service-connected PTSD and 
residuals of a hysterectomy prior to January 27, 1997.

However, the Board finds that the award of TDIU under 38 C.F.R. 
§ 4.16(a) cannot precede the effective date of March 17, 1994, 
because, prior to that time, the Veteran did not meet the 
schedular requirements.  Specifically, prior to March 17, 1994, 
the Veteran had only established entitlement to service 
connection for residuals of a hysterectomy, which were rated as 
30 percent disabling.

In light of the discussion above, the Board finds that the 
Veteran is entitled to an effective date of March 17, 1994, for 
the assignment of TDIU under 38 C.F.R. § 4.16(a).  To this 
extent, her appeal is granted.  However, inasmuch as she may be 
entitled to an earlier effective date earlier than March 17, 
1994, for the grant of TDIU under the provisions of 38 C.F.R. 
§ 4.16(b), this issue is remanded to the AMC for further 
development.


ORDER

An effective date of March 17, 1994, for the assignment of TDIU 
pursuant to 38 C.F.R. § 4.16(a) is granted.


REMAND

To the extent that the Veteran may be emitted to an effective 
date earlier than March 17, 1994, for the assignment of TDIU 
under the provisions of 38 C.F.R. § 4.16(b), the Board finds that 
additional development is required.

As an initial matter, the Board recognizes that, prior to March 
17, 1994, the Veteran was only service-connected for residuals of 
an abdominal hysterectomy, rated as 30 percent disabling.  
However, if service-connected disabilities fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), referral 
to the Director of the VA Compensation and Pension Service for 
extraschedular consideration of a TDIU is warranted if the 
Veteran nonetheless is unable to secure or follow a substantially 
gainful occupation as a result of service connected disabilities.  
38 C.F.R. § 4.16(b).  

In this case, the Board points out that the Veteran reported in 
September 1992 that she last worked in May 1990 and that she did 
not anticipate working in the future.  In support of her 
contentions, she submitted an August 1991 letter from a nurse 
practitioner noting that she had to quit her job and an August 
1991 letter from a VA physician indicating that she is "unable 
to function in a daily job."  Further, was the Veteran reported 
in a September 1993 Regional Office hearing that she had been 
psychologically depressed as a result of never having been able 
to have children of her own.  Thus, there is some question as to 
whether the Veteran's unemployability is related to her sole 
service-connected disability during this time period, residuals 
of an abdominal hysterectomy.  

The Secretary must make a reasonable effort to obtain a medical 
opinion when it is necessary to substantiate a claim for 
benefits.  38 U.S.C. § 5103A(d); DeLaRosa v. Peake, 515 F.3d 
1319, 1322 (Fed. Cir. 2008); see also Chotta v. Peake, 22 
Vet.App. 80, 85 (2008) (explaining that the duty to provide a 
medical opinion or examination is not automatic, but if one is 
required, it may include obtaining a retrospective medical 
opinion).  The Secretary must treat an examination or opinion as 
being necessary if the evidence of record does not contain 
sufficient medical evidence for the Secretary to make a decision 
on the claim.  38 U.S.C. § 5103A(d)(2)(c).  Given medical 
evidence of record indicating that the Veteran was unable to work 
prior March 17, 1994, the Board finds that a retroactive opinion 
is required to determine the extent that the Veteran's 
occupational impairment has been a manifestation of her service-
connected residuals of an abdominal hysterectomy.

If it is determined that the Veteran's service-connected 
disability rendered her unable to obtain and maintain gainful 
employment prior to March 17, 1994, the matter should then be 
forwarded to the Director of Compensation and Pension for 
extraschedular consideration for extraschedular consideration as 
appropriate, so the RO can determine whether she is entitled to a 
disability rating prior to March 17, 1994, under the provisions 
of 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to an 
appropriate medical professional in order to 
obtain an opinion regarding her employability 
prior to March 17, 1994.  The claims file, to 
include a copy of this Remand, must be made 
available to and be reviewed by the examiner.  
The examiner should take into account all 
evidence of record, to include both the lay 
and medical evidence.

Based on a review of the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
Veteran's service connected residuals of an 
abdominal hysterectomy rendered her unable to 
secure or follow a substantially gainful 
occupation prior to March 17, 1994.  If the 
examiner finds that the Veteran was 
unemployable due to such service-connected 
disability prior to March 17, 1994, the 
examiner should indicate when exactly she was 
rendered unemployable.  

In offering the foregoing opinions, the 
examiner should not take into consideration 
factors other than the Veteran's service-
connected disability (i.e., age or 
nonservice-connected disabilities). 

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.  If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

2.  If it is determined that the Veteran is 
unemployable by reason of her service-
connected residuals of an abdominal 
hysterectomy prior to March 17, 1994, the 
claim shall be submitted to the Director of 
Compensation and Pension Service for 
extraschedular consideration in accordance 
with 38 C.F.R. § 4.16(b). 

3.  Thereafter, readjudicate the issue of 
entitlement to an effective date earlier than 
March 17, 1994, for TDIU under 38 C.F.R. § 
4.16(b).  If the benefit sought on appeal is 
not granted in full, the RO must furnish a 
supplemental statement of the case, with 
consideration of all evidence received since 
the February 2010 supplemental statement of 
the case, and the Veteran should be provided 
an opportunity to respond in accordance with 
applicable statutes and regulations.  The 
case should be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


